Exhibit 10.2

Restricted Stock Unit
Grant Notice and Agreement

1347 PROPERTY INSURANCE HOLDINGS, INC. AMENDED AND RESTATED 2014 EQUITY
INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT

To: [________________] (referred to herein as “you”)

1347 Property Insurance Holdings, Inc. (the “Company”) is pleased to confirm
that you have been granted a Restricted Stock Unit (“RSU”) Award (this “Award”),
effective [_______________] (the “Award Date”). This Award is subject to the
terms of this Restricted Stock Unit Grant Notice and Agreement (this
“Agreement”) and is made under the 1347 Property Insurance Holdings, Inc.
Amended and Restated 2014 Equity Incentive Plan, as amended (the “Plan”) which
is incorporated into this Agreement by reference. Any capitalized terms used
herein that are otherwise undefined shall have the same meaning provided in the
Plan.

1.Acceptance of Terms and Conditions. To be eligible to receive this Award, you
must sign this Agreement and return it to John S. Hill, Vice President and Chief
Financial Officer, within 30 days after the Award Date. By signing this
Agreement, you agree to be bound by the terms and conditions herein, the Plan
and any and all conditions established by the Company in connection with Awards
issued under the Plan, and you further acknowledge and agree that this Award
does not confer any legal or equitable right (other than those rights
constituting the Award itself) against the Company or any subsidiary directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company.

2.Grant of Restricted Stock Units. Subject to the restrictions, limitations,
terms and conditions specified in the Plan, the prospectus for the 1347 Property
Insurance Holdings, Inc. Amended and Restated 2014 Equity Incentive Plan (the
“Plan Prospectus”), and this Agreement, the Company hereby grants you as of the
Award Date [________________] RSUs. These RSUs will remain restricted until the
applicable vesting date set forth below (each, a “Vesting Date”). Prior to the
Vesting Dates, the RSUs are not transferable by you by means of sale,
assignment, exchange, pledge, or otherwise. On each of the below-stated Vesting
Dates on which you continue to be employed by the Company, you will vest in the
below-stated percentage of the total number of RSUs awarded in this Agreement,
until you are 100% vested:

Vesting Date Vested Percentage of RSUs Awarded The date that the closing price
of the Common Shares on the NASDAQ or any other national securities exchange on
which the Common Shares are traded equals or exceeds $10.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like). 50%



 

 

The date that the closing price of the Common Shares on the NASDAQ or any other
national securities exchange on which the Common Shares are traded equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like). 50%

3.Dividend Equivalents. Subject to the restrictions, limitations and conditions
described in the Plan, dividend equivalents payable on the vested RSUs will be
accrued on your behalf for the period between the Vesting Date and the date you
are delivered Common Shares. Any such dividends shall be paid to you, without
interest, on the date Common Shares are actually delivered to you under the
terms of this Agreement.

4.Death or Disability. In the event that you cease active employment with the
Company because of your death or Disability prior to one or more Vesting Dates,
all unvested RSUs will vest as of the date of death or the date you are
determined to be experiencing a Disability.

5.Distribution of Shares Upon Vesting. Common Shares will be delivered to you
or, in the event of your death, your beneficiary, during the 30-day period
following the date the corresponding RSUs vest, except as otherwise provided in
this Agreement.

6.Termination Other than as a Result of Death or Disability. If your employment
is terminated by the Company or by you for any reason other than death or
Disability, then all unvested RSUs are forfeited on the date of termination.

7.Clawback. The Units and any cash payment or Common Shares delivered pursuant
to the Plan or this Agreement are subject to forfeiture, recovery by the Company
or any clawback or recoupment policy which the Company, by action of its Board
of Directors, may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

8.Adjustments. If the number of outstanding Common Shares is changed as a result
of a stock split or the like without additional consideration to the Company,
the number of RSUs subject to this Award shall be adjusted to correspond to the
change in the outstanding Common Shares.

9.Rights as a Stockholder. By accepting this Award, you shall have no rights as
a stockholder of the Company in respect of the RSUs, including the right to vote
until and unless the RSUs have vested and ownership of Common Shares issuable
upon vesting of the RSUs has been transferred to you.

10.Public Offer Waiver. By voluntarily accepting this Award, you acknowledge and
understand that your rights under the Plan are offered to you strictly as an
employee of the Company and that this Award of RSUs is not an offer of
securities made to the general public.

11.Conformity with the Plan and Share Ownership and Retention Requirements. This
Award is intended to conform in all respects with, and is subject to, all
applicable provisions of the Plan. Inconsistencies between this Agreement, the
Plan Prospectus or the Plan shall be resolved in accordance with the terms of
the Plan. By your acceptance of this Agreement, you agree to be bound by all of
the terms of this Agreement, the Plan, and the Plan Prospectus.

12.Interpretations. Any dispute, disagreement or question that arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement, the Plan, or the Plan Prospectus
will be determined and resolved by the Committee or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes.

- 2 -

 

 

13.No Rights to Continued Employment. By voluntarily acknowledging and accepting
this Award, you acknowledge and understand that this Award shall not form part
of any contract of employment between you and the Company. Nothing in the
Agreement, the Plan Prospectus, or the Plan confers on you any right to continue
in the employ of the Company or in any way affects the Company’s right to
terminate your employment without prior notice at any time or for any reason.
You further acknowledge that this Award is for future services to the Company
and is not under any circumstances to be considered compensation for past
services.

14.Nature of Grant.  In accepting the grant, you acknowledge, understand, and
agree that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Award, and any such modification, amendment, suspension or termination will not
constitute a constructive or wrongful dismissal; (b) the RSUs are extraordinary
items and are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, pension or welfare or
retirement benefits or similar payments; (c) in no event should the RSUs be
considered as compensation for, or relating in any way to, past services for the
Company, nor are the RSUs or the underlying Common Shares intended to replace
any pension rights or compensation; (d) the future value of the underlying
Common Shares is unknown and cannot be predicted with certainty, and (e) the
Company is not providing any tax, legal or financial advice.

15.Miscellaneous.

a.Modification. The Award of these RSUs is documented by the records of the
Committee or its delegate which shall be the final determinant of the number of
Common Shares granted and the conditions of this Agreement. The Committee may
amend or modify this Award in any manner to the extent that the Committee would
have had the authority under the Plan initially to grant such Award, provided
that no such amendment or modification shall impair your rights under this
Agreement without your consent. Except as in accordance with the two immediately
preceding sentences and Paragraph 16, this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by both parties hereto.

b.Governing Law. All matters arising under this Agreement, including matters of
validity, construction and interpretation, shall be governed by the internal
laws of the State of Delaware, without regard to any state’s conflict of law
principles.

c.Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

d.Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

e.Impact Upon Termination of Employment. By voluntarily acknowledging and
accepting this Award, you agree that no benefits accruing under the Plan will be
reflected in any severance or indemnity payments that the Company may make or be
required to make to you in the future, regardless of the jurisdiction in which
you may be located.

16.Amendment. By accepting this Award, you agree that the granting of the Award
is at the discretion of the Committee and that acceptance of this Award is no
guarantee that future Awards will be granted

- 3 -

 

under the Plan. Notwithstanding anything in this Agreement, the Plan Prospectus,
or the Plan to the contrary, this Award may be amended by the Company without
your consent, including but not limited to modifications to any of the rights
granted to you under this Agreement, at such time and in such manner as the
Company may consider necessary or desirable to reflect changes in law,
including, but not limited to, exchange listing requirements. You understand
that the Company may amend, resubmit, alter, change, suspend, cancel, or
discontinue the Plan at any time without limitation.

17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSUs and on any
Common Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with applicable law or facilitate
the administration of the Plan, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. If
the Company reasonably anticipates that the income tax deduction with respect to
a payment under this Award would be limited or eliminated by application of
Section 162(m) of the Code, then to the extent permitted by Treas. Reg.
§1.409A-1(b)(4)(ii), payment shall be deferred as deemed necessary to ensure
that the entire amount of Common Shares payable under this Award is deductible.
Any Common Shares that are not paid due to this Section 162(m) limitation shall
continue to be credited with dividends. Any delayed payment of Common Shares
(and related dividends, if any) shall be paid to the Grantee as soon as
reasonably practicable following the earliest date the Company reasonably
anticipates that the deduction of a delayed payment will not be limited or
eliminated by application of Section 162(m) of the Code.

18.Taxes.  You acknowledge that (a) the ultimate liability for any and all taxes
payable with respect to your benefits under this Award, including but not
limited to federal and state income and employment taxes (collectively,
“Tax-Related Items”) are your responsibility and may exceed the amount actually
withheld by the Company and (b) the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant, vesting and/or
conversion of the RSUs and issuance of Common Shares; (ii) does not commit and
is under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate your liability for Tax-Related Items; (iii) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction if you have become subject to tax in more than one jurisdiction
between the Award Date and the date of any relevant taxable event; and (iv) may
refuse to deliver the Common Shares to you if you fail to comply with your
obligations in connection with the Tax-Related Items as provided in this
Section.  You agree to pay any such Tax-Related items in cash unless otherwise
agreed by the Company.

19.Section 409A Provisions. The payment of Common Shares under the Award is
intended to be exempt from the application of Section 409A of the Code by reason
of the short-term deferral exemption set forth in Treasury Regulation
§1.409A-1(b)(4).  Notwithstanding anything in the Plan or the Award to the
contrary, to the extent that any amount or benefit hereunder that constitutes
nonqualified deferred compensation under Section 409A of the Code and applicable
guidance thereunder is otherwise payable or distributable to you under the Plan
or the Award solely by reason of the occurrence of a termination of employment
following a Change of Control or due to your Disability, such amount or benefit
will not be payable or distributable to you by reason of such circumstance
unless the Committee determines in good faith that (i) the termination of
employment following a Change in Control constitutes a “separation from service”
or the Disability is a “disability”, as the case may be, under Section
409A(a)(2)(A) of the Code and applicable final regulations, or (ii) the payment
or distribution of such amount or benefit would be exempt from the application
of Section 409A by reason of the short-term deferral exemption or otherwise.
  In no event shall the Company have any responsibility for tax consequences to
you (or your

- 4 -

 

beneficiary) resulting from the terms or operation of this Award Agreement. Any
payment or distribution that constitutes nonqualified deferred compensation
subject to Section 409A and that becomes payable to you while you are a
specified employee as defined in Section 409A(a)(2)(B) of the Code on account of
separation from service instead shall be made on the earlier of the date that is
six months and one day after the date of such separation from service and your
death.



The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Agreement.

___________________________________

Employee

___________________________________

Date

 

The signed Agreement must be returned to John S. Hill, Vice President and Chief
Financial Officer, within 30 days OF the AWARD Date.

 



- 5 -

 

